Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/219,372 filed on 03/31/2021. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 08/30/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Interpretation
35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving a medium access control (MAC) message …” in claim 28.
“means for performing a communication …” in claim 28.
“means for switching …” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 4-15, 17-18, 20-22, 24-25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-2101598 (NTT DOCOMO, INC, 3GPP TSG RAN WG1 #104-e, e-Meeting, Jan. 25th – Feb. 5th, 2021, hereinafter ”NPL1”) in view of Muruganathan et al. (US 20220104237 A1; hereinafter “Muruganathan”).

Regarding claim 1, NPL1 discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a medium access control (MAC) message indicating a switch to a multiple transmit receive point (M-TRP) transmission scheme (Sec. 2.1: New MAC CE can be introduced for PDCCH TCI state indication. With the new MAC CE, a CORESET can be indicated with one or two TCI states so that dynamic switching between S-TRP PDCCH transmission and M-TRP PDCCH repetition can be supported by switching of CORESETs; Sec. 4: For MTRP PUCCH repetition, it was agreed to support activation of two spatial relation info per PUCCH resource via MAC CE. New MAC CE can be introduced for PUCCH spatial relation activation. With the new MAC CE, a PUCCH resource can be activated with one or two TCI states so that dynamic switching between S-TRP and M-TRP PUCCH repetition can be supported by switching of PUCCH resources.); and 
But NPL1 does not explicitly disclose performing a communication using the M-TRP transmission scheme in accordance with the MAC message.  
However, in the same field of endeavor, Muruganathan discloses performing a communication using the M-TRP transmission scheme in accordance with a received message from a gNB ([0100] the UE receives a multi-TRP (e.g., PDSCH) transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states. In some embodiments, the UE differentiates between the two or more (e.g., PDSCH) transmission schemes based on one or more of: information indicated in downlink control information scheduling the transmission, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to a respective base station (e.g., gNB).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 based on the above teaching from Muruganathan, to derive “performing a communication using the M-TRP transmission scheme in accordance with the MAC message”, and thus obtain the limitations of claim 1, because using a MAC message to indicate a switch to a multiple transmit receive point (M-TRP) transmission scheme is a design implementation choice taught by NPL1. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable transmission based on dynamic switching to M-TRP transmission scheme.

Regarding claim 4, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and  NPL1 further discloses updating a repetition scheme parameter or a high speed capability parameter based at least in part on the MAC message (Sec. 4: For MTRP PUCCH repetition, it was agreed to support activation of two spatial relation info per PUCCH resource via MAC CE. New MAC CE can be introduced for PUCCH spatial relation activation. With the new MAC CE, a PUCCH resource can be activated with one or two TCI states so that dynamic switching between S-TRP and M-TRP PUCCH repetition can be supported by switching of PUCCH resources.).  

Regarding claim 5, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and  NPL1 further discloses wherein the MAC message is a first MAC message, and wherein the method further comprises: receiving a second MAC message indicating a transmission configuration indicator (TCI) state for the M-TRP transmission scheme, wherein performing the communication is based at least in part on the TCI state (Sec. 2.1: New MAC CE can be introduced for PDCCH TCI state indication. With the new MAC CE, a CORESET can be indicated with one or two TCI states so that dynamic switching between S-TRP PDCCH transmission and M-TRP PDCCH repetition can be supported by switching of CORESETs… When a CORESET is indicated with two TCI states, for RLM and per cell BFD, RSs in both TCI states of the CORESET can be used as detection RS so that channel condition between UE and both TRPs are taken into account.).  

Regarding claim 6, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and  NPL1 further discloses dynamic indication of CORESET with TCI states (Sec. 2.1: New MAC CE can be introduced for PDCCH TCI state indication. With the new MAC CE, a CORESET can be indicated with one or two TCI states so that dynamic switching between S-TRP PDCCH transmission and M-TRP PDCCH repetition can be supported by switching of CORESETs; Sec. 4: For MTRP PUCCH repetition, it was agreed to support activation of two spatial relation info per PUCCH resource via MAC CE. New MAC CE can be introduced for PUCCH spatial relation activation. With the new MAC CE, a PUCCH resource can be activated with one or two TCI states so that dynamic switching between S-TRP and M-TRP PUCCH repetition can be supported by switching of PUCCH resources.). A skilled artisan would have been able to apply this teaching to derive wherein the communication is performed using a most recent transmission configuration indicator (TCI) state of the UE in order to allow for changes in channel condition.

Regarding claim 7, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and  NPL1 further discloses wherein the MAC message is a transmission configuration indicator (TCI) activation message, which indicates the M-TRP transmission scheme (Sec. 2.1: New MAC CE can be introduced for PDCCH TCI state indication. With the new MAC CE, a CORESET can be indicated with one or two TCI states so that dynamic switching between S-TRP PDCCH transmission and M-TRP PDCCH repetition can be supported by switching of CORESETs; Sec. 4: For MTRP PUCCH repetition, it was agreed to support activation of two spatial relation info per PUCCH resource via MAC CE. New MAC CE can be introduced for PUCCH spatial relation activation. With the new MAC CE, a PUCCH resource can be activated with one or two TCI states so that dynamic switching between S-TRP and M-TRP PUCCH repetition can be supported by switching of PUCCH resources.). Although NPL1 and Muruganathan do not explicitly disclose “wherein a bit of the TCI activation message indicates the M-TRP transmission scheme”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1.

Regarding claim 8, NPL1 and Muruganathan disclose the limitations of claim 7 as set forth, and NPL1 further discloses wherein the MAC CE message indicates whether to use an M-TRP transmission scheme associated with a single frequency network or an M-TRP scheme not associated with a single frequency network (Sec. 2.1: Proposal 2-1: For SFN scheme, support one CORESET indicated with one or two TCI states via MAC CE; Sec. 2.2: For non-SFN PDCCH repetition scheme, working assumption to support alt.3 (two SS sets with corresponding CORESETs) was made in RAN1#103e.). Although NPL1 and Muruganathan do not explicitly disclose “wherein the bit indicates whether to use an M-TRP transmission scheme associated with a single frequency network or an M-TRP scheme not associated with a single frequency network”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1.

Regarding claim 9, NPL1 and Muruganathan disclose the limitations of claim 7 as set forth, and NPL1 further discloses wherein the MAC CE message indicates TCI activation message mapping to an M-TRP transmission scheme associated with a single frequency network or to an M-TRP scheme not associated with a single frequency network (Sec. 2.1: Proposal 2-1: For SFN scheme, support one CORESET indicated with one or two TCI states via MAC CE; Sec. 2.2: For non-SFN PDCCH repetition scheme, working assumption to support alt.3 (two SS sets with corresponding CORESETs) was made in RAN1#103e.). Although NPL1 and Muruganathan do not explicitly disclose “wherein the bit indicates whether one or more activated TCI codepoints of the TCI activation message map to an M-TRP transmission scheme associated with a single frequency network or to an M-TRP scheme not associated with a single frequency network”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1.

Regarding claim 10, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and Muruganathan further discloses receiving scheduling information prior to switching to the M-TRP transmission scheme, wherein the scheduling information schedules the communication to be performed after switching to the M-TRP transmission scheme, and wherein performing the communication further comprises: performing the communication using a same M-TRP transmission scheme as was used to receive the scheduling information ([0060] The method also includes determining one or more PDSCH transmission schemes (= the M-TRP transmission scheme) among a plurality of PDSCH transmission schemes for receiving the one or more PDSCH transmissions from the network based on one or more of: information indicated in DCI scheduling the one or more PDSCH transmissions, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to the network. The method also includes receiving the one or more PDSCH transmissions in accordance with the determined one or more PDSCH transmission schemes.).  

Regarding claim 11, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and Muruganathan further discloses receiving scheduling information prior to switching to the M-TRP transmission scheme, wherein the scheduling information schedules the communication to be performed after switching to the M-TRP transmission scheme ([0060] The method also includes determining one or more PDSCH transmission schemes (= the M-TRP transmission scheme) among a plurality of PDSCH transmission schemes for receiving the one or more PDSCH transmissions from the network based on one or more of: information indicated in DCI scheduling the one or more PDSCH transmissions, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to the network. The method also includes receiving the one or more PDSCH transmissions in accordance with the determined one or more PDSCH transmission schemes.), and 
performing a communication using the M-TRP transmission scheme in accordance with a received message from a gNB ([0100] the UE receives a multi-TRP (e.g., PDSCH) transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states. In some embodiments, the UE differentiates between the two or more (e.g., PDSCH) transmission schemes based on one or more of: information indicated in downlink control information scheduling the transmission, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to a respective base station (e.g., gNB).).
A skilled artisan would have been able to apply this teaching from Muruganathan to derive wherein performing the communication further comprises: performing the communication using the M-TRP transmission scheme indicated by the MAC message taught by NPL1.  

Regarding claim 12, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and  NPL1 further discloses dynamic indication of M-TRP transmission scheme, CORESET, and TCI states (Sec. 2.1: New MAC CE can be introduced for PDCCH TCI state indication. With the new MAC CE, a CORESET can be indicated with one or two TCI states so that dynamic switching between S-TRP PDCCH transmission and M-TRP PDCCH repetition can be supported by switching of CORESETs; Sec. 4: For MTRP PUCCH repetition, it was agreed to support activation of two spatial relation info per PUCCH resource via MAC CE. New MAC CE can be introduced for PUCCH spatial relation activation. With the new MAC CE, a PUCCH resource can be activated with one or two TCI states so that dynamic switching between S-TRP and M-TRP PUCCH repetition can be supported by switching of PUCCH resources.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Muruganathan as applied to claim 1, based on the above further teaching from NPL1 to determine that the communication is performed using a most recent indication of M-TRP transmission scheme and TCI state in order to allow for any changes in channel conditions, accordingly treat the previous scheduling information as an error, and thus derive the limitations of claim 17. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to disregard previous scheduling and enable transmission based on dynamic switching to M-TRP transmission scheme.

Regarding claim 13, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and Muruganathan further discloses receiving configuration information indicating a plurality of modes associated with a plurality of M-TRP transmission schemes ([0100] In general, embodiments of a method performed by (i.e., executed by) a UE for differentiating between two or more (e.g., PDSCH) transmissions schemes are disclosed. In some embodiments, the UE receives a multi-TRP (e.g., PDSCH) transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states. In some embodiments, the UE differentiates between the two or more (e.g., PDSCH) transmission schemes based on one or more of: information indicated in downlink control information scheduling the transmission, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to a respective base station (e.g., gNB).). Although Muruganathan does not explicitly disclose “wherein the MAC message indicates a mode, of the plurality of modes, associated with the M-TRP transmission scheme”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Muruganathan, because each multi-TRP (e.g., PDSCH) transmission scheme may be easily identified by a mode included in a MAC CE message taught by NPL1.

Regarding claim 14, NPL1 and Muruganathan disclose the limitations of claim 13 as set forth, and Muruganathan further discloses receiving information about one or more modes associated with two or more M-TRP transmission schemes including the M-TRP transmission scheme, and receiving downlink control information indicating the M-TRP transmission scheme, wherein performing the communication is based at least in part on the downlink control information ([0100] In general, embodiments of a method performed by (i.e., executed by) a UE for differentiating between two or more (e.g., PDSCH) transmissions schemes are disclosed. In some embodiments, the UE receives a multi-TRP (e.g., PDSCH) transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states. In some embodiments, the UE differentiates between the two or more (e.g., PDSCH) transmission schemes based on one or more of: information indicated in downlink control information scheduling the transmission, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to a respective base station (e.g., gNB).). Although Muruganathan does not explicitly disclose “wherein the MAC message indicates one or more modes associated with two or more M-TRP transmission schemes including the M-TRP transmission scheme”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Muruganathan, because each multi-TRP (e.g., PDSCH) transmission scheme may be easily identified by a mode included in a MAC CE message taught by NPL1.

Regarding claim 15, NPL1 and Muruganathan disclose the limitations of claim 13 as set forth, and Muruganathan further discloses wherein the configuration information indicates one or more parameters associated with the plurality of modes ([0100] In general, embodiments of a method performed by (i.e., executed by) a UE for differentiating between two or more (e.g., PDSCH) transmissions schemes are disclosed. In some embodiments, the UE receives a multi-TRP (e.g., PDSCH) transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states (= a parameter associated with the M-TRP transmission mode). In some embodiments, the UE differentiates between the two or more (e.g., PDSCH) transmission schemes based on one or more of: information indicated in downlink control information scheduling the transmission, information signaled to the UE via a higher layer configuration, and capability signaling indicated from the UE to a respective base station (e.g., gNB).).

Regarding claim 17, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the M-TRP transmission scheme is one of: an M-TRP transmission scheme associated with a single frequency network, a time division multiplexing based M-TRP transmission scheme, a frequency division multiplexing based M-TRP transmission scheme, or a spatial division multiplexing based M-TRP transmission scheme (Sec. 2.1: Proposal 2-1: For SFN (single frequency network) scheme, support one CORESET indicated with one or two TCI states via MAC CE; Sec. 2.2: For non-SFN PDCCH repetition scheme, working assumption to support alt.3 (two SS sets with corresponding CORESETs) was made in RAN1#103e.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (M-TRP transmission scheme associated with a single frequency network) which anticipates the genus (MPEP 2131.02).

Claims 18, 20-22, and 24 are rejected on the same grounds set forth in the rejection of claims 1, 4-5, 7, and 17, respectively. Claims 18, 20-22, and 24 recite similar features as in claims 1, 4-5, 7, and 17, respectively, from the perspective of an apparatus for a UE. Muruganathan further discloses a UE, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to perform the recited functions ([0147] FIG. 16 UE 1600 with one or more processors 1602, a memory 1604.).

Claims 25 and 27 are rejected on the same grounds set forth in the rejection of claims 1 and 17, respectively. Claims 25 and 27 recite similar features as in claims 1 and 17, respectively, from the perspective of a non-transitory computer-readable medium.

Claims 28 and 30 are rejected on the same grounds set forth in the rejection of claims 1 and 17, respectively. Claims 28 and 30 recite similar features as in claims 1 and 17, respectively, from the perspective of an apparatus.

Claims 2-3, 16, 19, 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Muruganathan, and further in view of 3GPP R1-2008904 (Nokia, Nokia Shanghai Bell, 3GPP TSG RAN WG1 #103 Meeting, e-Meeting, October 26th – November 13th, 2020, hereinafter ”NPL2”).

Regarding claims 2 and 3, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth. But NPL1 and Muruganathan do not disclose wherein the MAC message indicates a time associated with the switch to the M-TRP transmission scheme, and wherein the method further comprises: switching to the M-TRP transmission scheme in accordance with the time, wherein the time is based at least in part on a capability of the UE.
However, in the same field of endeavor, NPL2 discloses wherein the switching to a different beam is performed in accordance with a time, wherein the time is based at least in part on a capability of the UE, and wherein a beam is associated with a resource and TCI states (Sec. 2.3: Obviously, the above discussion assumes that the UE and the network have a common understanding regarding the time gap/offset needed to switch from one UL beam to another. Such information could be signalled from the UE to the network, i.e. UE provides the network with its beam switching capability; Sec. 2.2: since our main target for the multi-TRP enhancements on PUCCH is to enable PUCCH repetition operation across TRPs/beams, such a homogenous resource allocation for the repeated PUCCHs may be far from optimal. To take full advantage of PUCCH repetition operation combined with TRP/beam diversity, the PUCCH allocation could be tuned differently depending on the TRP towards which or, more generally, the beam on which the PUCCH repetition(s) is transmitted… Option 1: Provide the UE with two PUCCH resources instead of only one resource for the PUCCH repetition operation. This basically allows to have two resources/allocations for the same PUCCH repetition bundle, where the mapping of a resource to a repetition occasion depends on the associated beam/TRP.). In an analogous manner, a skilled artisan would have been able to apply this teaching to include a time associated with the switching to the M-TRP transmission scheme in the MAC message of NPL1 in order to match UE capability, because both a beam and a M-TRP transmission scheme are associated with a resource and TCI states.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Muruganathan as applied to claim 1, based on the above teaching from NPL2 to derive the limitations of claims 2 and 3, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable transmission based on dynamic switching to M-TRP transmission scheme and allow a UE the time gap/offset needed to switch from one UL beam to another.

Regarding claim 16, NPL1 and Muruganathan disclose the limitations of claim 1 as set forth. But NPL1 and Muruganathan do not disclose wherein the M-TRP transmission scheme is a first M-TRP transmission scheme, and wherein the method further comprises: switching from a second M-TRP transmission scheme to the first M-TRP transmission scheme based at least in part on the MAC message.  
However, in the same field of endeavor, NPL2 discloses utilizing different M-TRP transmission schemes (Sec. 2.1  PDCCH enhancement with multi-TRP: Multiplexing scheme - TDM: Two sets of symbols of the transmitted PDCCH / two non-overlapping (in time) transmitted PDCCH repetitions / non-overlapping (in time) multi-chance transmitted PDCCH are associated with different TCI states; FDM: Two sets of REG bundles / CCEs of the transmitted PDCCH / two non-overlapping (in frequency) transmitted PDCCH repetitions / non-overlapping (in frequency) multi-chance transmitted PDCCH are associated with different TCI states; SFN: PDCCH DMRS is associated with two TCI states in all REGs/CCEs of the PDCCH.). A skilled artisan would have been able to apply this teaching to include an indication of switching from a second M-TRP transmission scheme to the first M-TRP transmission scheme in the MAC message, because each M-TRP transmission scheme is associated with a resource and TCI states.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Muruganathan as applied to claim 1, based on the above teaching from NPL2 to derive “wherein the M-TRP transmission scheme is a first M-TRP transmission scheme, and wherein the method further comprises: switching from a second M-TRP transmission scheme to the first M-TRP transmission scheme based at least in part on the MAC message”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable transmission based on dynamic switching to an updated M-TRP transmission scheme that allows for changing channel conditions and preferred multiplexing schemes.

Claims 19 is rejected on the same grounds set forth in the rejection of claim 2. Claim 19 recites similar features as in claim 2 from the perspective of an apparatus for a UE. Muruganathan further discloses a UE, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to perform the recited functions ([0147] FIG. 16 UE 1600 with one or more processors 1602, a memory 1604.).

Claims 23 is rejected on the same grounds set forth in the rejection of claim 16. Claim 23 recites similar features as in claim 16 from the perspective of an apparatus for a UE. Muruganathan further discloses a UE, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to perform the recited functions ([0147] FIG. 16 UE 1600 with one or more processors 1602, a memory 1604.).

Claim 26 is rejected on the same grounds set forth in the rejection of claim 16. Claim 26 recites similar features as in claim 16 from the perspective of a non-transitory computer-readable medium.

Claim 29 is rejected on the same grounds set forth in the rejection of claim 16. Claim 29 recites similar features as in claim 16 from the perspective of an apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jin et al. (US 20210105780 A1) – M-TRP transmissions in next generation mobile communications system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471